Exhibit 10.21A

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
1st day of August, 2007, by and among MHI HOSPITALITY CORPORATION, MHI
HOSPITALITY, L.P., MHI HOSPITALITY TRS HOLDING, INC., PHILADELPHIA HOTEL
ASSOCIATES LP, BROWNESTONE PARTNERS, LLC, MHI GP LLC, LOUISVILLE HOTEL
ASSOCIATES, LLC, and MHI HOSPITALITY TRS, LLC, BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent and a Bank, KEYBANK NATIONAL ASSOCIATION, MANUFACTURERS
AND TRADERS TRUST COMPANY and REGIONS BANK (collectively referred to herein as
the “Lenders”).

RECITALS:

The Borrowers, the Guarantors, the Administrative Agent and the Lenders have
entered into a certain Credit Agreement dated as of May 8, 2006 (referred to
herein as the “Credit Agreement”). Capitalized terms used in this Amendment
which are not otherwise defined in this Amendment shall have the respective
meanings assigned to them in the Credit Agreement.

The Borrowers and Guarantors have requested that: (1) 2.06(a) of the Credit
Agreement be amended as set forth herein; and (2) the definitions of “Asset
Value” and “Termination Date” contained in the Credit Agreement be amended as
set forth herein.

The Borrowers and Guarantors have requested the Administrative Agent and the
Lenders to amend the Credit Agreement to modify certain additional provisions of
the Credit Agreement as more fully set forth herein. The Lenders, the
Administrative Agent, the Guarantors and the Borrowers desire to amend the
Credit Agreement upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

SECTION 2. Amendments. The Credit Agreement is hereby amended as set forth in
this Section 2.

SECTION 2.01. Amendment to Section 1.01. The definitions of “Asset Value” and
“Termination Date” set forth in Section 1.01 of the Credit Agreement are amended
and restated to read in their entirety as follows:

“Asset Value” shall be determined as of the end of each Fiscal Quarter and shall
mean for: (a) a Stabilized Eligible Property or Stabilized Hotel Property,
(i) the NOI of such Property for the Fiscal Quarter then ending and the
immediately preceding three Fiscal Quarters divided by (ii) 8.5%; and (b) a
Newly Acquired Hotel Property, the Net Book Value of such Newly Acquired Hotel
Property, plus accumulated depreciation.



--------------------------------------------------------------------------------

“Termination Date” means May 8, 2011.

SECTION 2.02. Amendment to Section 2.06(a). Section 2.06(a) of the Credit
Agreement is amended and restated to read in its entirety as follows:

(a) “Applicable Margin” shall be determined quarterly based upon the Total
Leverage Ratio (calculated as of the last day of each Fiscal Quarter), as
follows:

 

Total Leverage Ratio

   Euro-Dollar Advances
and Letters of Credit     Base
Rate Advances

Greater than 0.40

   2.125 %   0

Greater than 0.25 but less than or equal to 0.40

   1.875 %   0

Less than or equal to .25

   1.625 %   0

The Applicable Margin shall be determined effective as of the date (herein, the
“Rate Determination Date”) which is 50 days after the last day of the Fiscal
Quarter as of the end of which the foregoing ratio is being determined, based on
the quarterly financial statements for such Fiscal Quarter, and the Applicable
Margin so determined shall remain effective from such Rate Determination Date
until the date which is 50 days after the last day of the Fiscal Quarter in
which such Rate Determination Date falls (which latter date shall be a new Rate
Determination Date); provided that (i) for the period from and including
August 1, 2007, to but excluding the Rate Determination Date next following
August 1, 2007, the Applicable Margin shall be (A) 0% for Base Rate Advances,
and (B) 2.125% for Euro-Dollar Advances and Letter of Credit Advances, (ii) in
the case of any Applicable Margin determined for the fourth and final Fiscal
Quarter of a Fiscal Year, the Rate Determination Date shall be the date which is
95 days after the last day of such final Fiscal Quarter and such Applicable
Margin shall be determined based upon the annual audited financial statements
for the Fiscal Year ended on the last day of such final Fiscal Quarter, and
(iii) if on any Rate Determination Date the Borrower shall have failed to
deliver to the Lenders the financial statements required to be delivered
pursuant to Section 5.01(a) or Section 5.01(b) with respect to the Fiscal Year
or Fiscal Quarter, as the case may be, most recently ended prior to such Rate
Determination Date, then for the period beginning on such Rate Determination
Date and ending on the earlier of (A) the date on which the Borrowers shall
deliver to the Lenders the financial statements to be delivered

 

2



--------------------------------------------------------------------------------

pursuant to Section 5.01(b) with respect to such Fiscal Quarter or any
subsequent Fiscal Quarter, or (B) the date on which the Borrowers shall deliver
to the Lenders annual financial statements required to be delivered pursuant to
Section 5.01(a) with respect to the Fiscal Year which includes such Fiscal
Quarter or any subsequent Fiscal Year, the Applicable Margin shall be determined
as if the Total Leverage Ratio was more than 0.40 at all times during such
period; provided that at the election of the Required Lenders, the principal
amount of the Advances shall bear interest at the Default Rate. Any change in
the Applicable Margin on any Rate Determination Date shall result in a
corresponding change, effective on and as of such Rate Determination Date, in
the interest rate applicable to each Advance and in the fees applicable to each
Letter of Credit on such Rate Determination Date; provided, that no Applicable
Margin shall be decreased pursuant to this Section 2.06 if a Default is in
existence on the Rate Determination Date.

SECTION 3. Conditions to Effectiveness. Subject to Section 6 of this Amendment,
the effectiveness of this Amendment and the obligations of the Lenders hereunder
are subject to the following conditions, unless the Required Lenders waive such
conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Amendment signed by such party;

(b) receipt by the Administrative Agent of such amendments to the Loan Documents
(excluding items to be delivered pursuant to Section 6) in form and content,
satisfactory to the Administrative Agent, and other documents and information,
all as the Administrative Agent shall reasonably request;

(c) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Amendment and the other Loan Documents, and any other matters relevant hereto,
all in form and substance satisfactory to the Administrative Agent, including
without limitation an Officer’s Certificate, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true
signatures and incumbency of the officer or officers of the respective Loan
Party, authorized to execute and deliver the Amendment and other Loan Documents,
and certifying whether or not any changes to the entity’s Organizational
Documents has taken place since May 8, 2006, and certified copies of, if
applicable, a certificate of the Secretary of State of such Loan Party’s State
of organization as to the good standing or existence of such Loan Party; and a
copy of the Organizational Action taken by the board of directors of the Loan
Party or the members, managers, trustees, partners or other applicable Persons
authorizing the Loan Party’s execution, delivery and performance of this
Amendment;

(d) the fact that the representations and warranties of the Borrowers and
Guarantors contained in Section 5 of this Amendment shall be true on and as of
the date hereof except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true on and as of such earlier date; and

 

3



--------------------------------------------------------------------------------

(e) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

SECTION 4. No Other Amendment. Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect. On and after the First Amendment Effective Date, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. This Amendment is not intended to
effect, nor shall it be construed as, a novation. The Credit Agreement and this
Amendment shall be construed together as a single agreement. This amendment
shall constitute a Loan Document under the terms of the Credit Agreement.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement as hereby amended. The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties who may be
or may hereafter become secondarily liable for the repayment of the Notes. The
Borrowers and Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as heretofore and hereby amended, the Credit Agreement, as amended, and the
other Loan Documents being hereby ratified and affirmed. The Borrowers and
Guarantors hereby expressly agree that the Credit Agreement, as amended, and the
other Loan Documents are in full force and effect.

SECTION 5. Representations and Warranties. The Borrowers and Guarantors hereby
represent and warrant to each of the Lenders as follows:

(a) No Default or Event of Default under the Credit Agreement or any other Loan
Document has occurred and is continuing unwaived by the Lenders on the date
hereof.

(b) The Borrowers and Guarantors have the power and authority to enter into this
Amendment and to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by them.

(c) This Amendment has been duly authorized, validly executed and delivered by
one or more authorized officers of the Borrowers and Guarantors and constitutes
the legal, valid and binding obligations of the Borrowers and Guarantors
enforceable against them in accordance with its terms, provided that such
enforceability is subject to general principles of equity.

(d) The execution and delivery of this Amendment and the performance by the
Borrowers and Guarantors hereunder does not and will not, as a condition to such
execution, delivery and performance, require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrowers, or any Guarantor, nor

 

4



--------------------------------------------------------------------------------

be in contravention of or in conflict with the articles of incorporation, bylaws
or other Organizational Documents of the Borrowers, or any Guarantor or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Borrower, or any Guarantor is party or by
which the assets or properties of the Borrowers, and Guarantors are or may
become bound.

(e) The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Secured Parties, which security interests and Liens are perfected
in accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.

SECTION 6. Post First Amendment Effective Date Covenants. Within 30 days after
the First Amendment Effective Date (or such extended period of time as agreed to
by the Administrative Agent), the Administrative Agent shall have received from
the Loan Parties, in form and substance satisfactory to the Administrative
Agent: (i) fully executed, notarized and recorded amendments to each of the
Mortgages encumbering the Mortgaged Properties; (ii) with respect to each
Mortgaged Property, an endorsement to each Title Policy assuring the
Administrative Agent that the Amendments to the Mortgages referenced in
(i) above create valid and enforceable first priority mortgage liens on the
respective Mortgaged Properties; and (iii) opinions of legal counsel to the Loan
Parties for each jurisdiction in which the Mortgaged Properties are located and
for each of the states in which the Loan Parties are organized.

SECTION 7. Counterparts; Governing Law. This Amendment may be executed in
multiple counterparts, each of which shall be deemed to be an original and all
of which, taken together, shall constitute one and the same agreement. This
Amendment shall be construed in accordance with and governed by the laws of the
State of North Carolina.

SECTION 8. Effective Date. This Amendment shall be effective as of August 1,
2007 (the “First Amendment Effective Date”).

SECTION 9. Expenses. The Borrowers and Guarantors agree to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of the Administrative Agent’s legal
counsel.

SECTION 10. Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

SECTION 11. Consent by Guarantors. The Guarantors consent to the foregoing
amendments. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement
as hereby amended, said Credit Agreement, as hereby amended, being hereby
ratified and affirmed. In furtherance and not in limitation of the foregoing,
the Guarantors acknowledge and agree that the “Guaranteed

 

5



--------------------------------------------------------------------------------

Obligations” (as defined in the Credit Agreement) include, without limitation,
the indebtedness, liabilities and obligations evidenced by the Notes and the
Loans made and Letters of Credit issued under the Credit Agreement as hereby
amended. The Guarantors hereby expressly agree that the Credit Agreement, as
hereby amended, is in full force and effect.

SECTION 12. Amendment and Extension Fee. On the date hereof, the Borrowers and
Guarantors shall pay to the Administrative Agent for the ratable account of each
Lender an amendment and extension fee in an amount equal to the product of:
(i) such Lender’s Revolver Commitment, times (ii) 0.10%.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

LOUISVILLE HOTEL ASSOCIATES, LLC By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Manager MHI HOSPITALITY CORPORATION By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Chief Operating Officer MHI HOSPITALITY, L.P.
By:   MHI Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Chief Operating Officer MHI HOSPITALITY TRS
HOLDING, INC. By:  

/s/ William J. Zaiser

 

(SEAL)

Name:   William J. Zaiser Title:   Executive Vice President and Chief Financial
Officer PHILADELPHIA HOTEL ASSOCIATES LP By:   MHI GP LLC, General Partner By:  
MHI Hospitality, LP, its sole member By:   MHI Hospitality Corporation, General
Partner By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Chief Operating Officer

 

7



--------------------------------------------------------------------------------

BROWNESTONE PARTNERS, LLC By:   MHI Hospitality, LP, its sole member By:   MHI
Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Chief Operating Officer

MHI HOSPITALITY TRS, LLC

a Delaware limited liability company

By:   MHI Hospitality TRS Holding, Inc.,   A Maryland Corporation, its sole
member By:  

/s/ William J. Zaiser

 

(SEAL)

Name:   William J. Zaiser Title:   Executive Vice President and Chief Financial
Officer MHI GP LLC By:   MHI Hospitality, LP, its sole member By:   MHI
Hospitality Corporation, General Partner By:  

/s/ David R. Folsom

 

(SEAL)

Name:   David R. Folsom Title:   Chief Operating Officer

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent and as a Lender

By:  

/s/ James C. Stallings III

 

(SEAL)

Name:   James C. Stallings III Title:   Senior Vice President

 

8



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Daniel Stegemoeller

  (SEAL) Name:   Daniel Stegemoeller Title:   Senior Banker MANUFACTURERS AND
TRADERS TRUST COMPANY By:  

/s/ Chauncey Brooks III

  (SEAL) Name:   Chauncey Brooks III Title:   Administrative Vice President
REGIONS BANK By:  

/s/ Robert Y. Bennett

  (SEAL) Name:   Robert Y. Bennett Title:   Senior Vice President

[Remainder of this page intentionally left blank]

 

9